DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7 and 13, there is no antecedent basis for “the first electrical signal” or “the second electrical signal.” All the other claims depend from one of claim 1, 7 and 13 and are therefore also indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yates (US 2015/0190189).
Regarding claims 1, 2, 5-8, 11 and 12, Yates discloses a surgical instrument (1302 and 1306, fig. 13) that includes a surgical instrument component that receives DC power (e.g. 1328 which is a light source [0081]), an end effector (fig. 2) and a circuit/surgical instrument circuit coupled to the instrument component and the end effector (1302), where the circuit is configured to receive first and second signals from an energy module and apply the first signal through a rectifier (1312) to produce DC power for the component (the “charge signal” e.g. [0072]) and apply the second signal to the end effector (the “drive signal” e.g. [0072]). The end effector includes bipolar electrodes and the second drive signal applies electrosurgical energy to the electrodes ([0057]).
Regarding claims 3 and 9, the claims do not define what an “ultrasonic drive signal” is and in fact does not positively recite the element which generates this hypothetical signal. Therefore, any signal which could possibly be used to drive an ultrasound can be considered an “ultrasonic drive signal” including any of the “charge signals” of Yates.
Regarding claims 4 and 10, Yates discloses that a memory module is used to store information about the surgical instrument (1320, [0080]). The circuit converts a “first drive signal” (i.e. the charge signal) into DC (as discussed above), where the circuit is understood to safely and effectively operate the device according to the information stored in the memory module. That information would include, explicitly or implicitly, which types of energy are or are not supplied by the instrument.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 9, 10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yates.
Regarding claims 3, 9 and 15, as discussed above Yates discloses these limitations within the breadth of the claim language (including the overlap with non-claimed elements) and the indefiniteness issues which render some parts of the claims unclear in their scope. However, in the interest of compact prosecution, the claims will be interpreted here more narrowly. Yates contemplates an embodiment (at the end of [0072]) where the RF/ultrasound module supplies an ultrasound drive signal as the therapeutic signal (the claimed second drive signal) and an RF drive signal as the charge signal (the claimed first drive signal). This is the reverse of a narrow reading of claims 3, 9 and 15 where the ultrasound drive signal is the first drive signal and the RF drive signal is the second drive signal. However, reversal of parts is an obvious modification (MPEP 2144.04(VI)(A)) and Applicant has not disclosed any unexpected results from converting an ultrasound drive signal to DC as opposed to converting an RF drive signal to DC (at least because “ultrasound drive signal” is just another type of AC signal). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to use any drive signal not required by a given device to treat tissue to instead power auxiliary elements, as taught by Yates, including using the ultrasound drive signal to power the auxiliary elements, that would produce the predictable result of allowing a module to power all the functions of a given instrument.
 Regarding claims 4, 10 and 16, as discussed above Yates discloses these limitations within the breadth of the claim language (including the overlap with non-claimed elements) and the indefiniteness issues which render some parts of the claims unclear in their scope. However, in the interest of compact prosecution, the claims will be interpreted here more narrowly. As discussed above with respect to claims 3, 9 and 15, Yates discloses that an energy type not used for treatment can instead be used to power auxiliary functions of an instrument., Yates does not specifically disclose that the circuit determines that a given instrument does not use a first energy for treatment. However, Yates also discloses memory which includes information relevant to the operation of a procedure ([0080], see also [0064]-[0069]). Further, Applicant has not disclosed that a circuit configured to determine information that is immediately relevant to the safe and effective operation of the instrument (particularly when modified as discussed above with respect to claims 3, 9 and 15) produces an unexpected result. Therefore, before the application was filed, it would have been obvious to allow the circuit of Yates to interrogate the memory disclosed by Yates to acquire any information relevant to safe and effective operation of the instrument, including which type of energy is used by the instrument to treat tissue and which type can be used to power auxiliary elements.
 Regarding claims 13-18, the device of Yates discloses all the limitations as discussed above with respect to claims 1-12 except that the circuit in the embodiment cited is in a cable. However, the fact that Applicant has claimed these mutually exclusive locations for the circuit suggests that the location does not produce an unexpected result. Further, Yates discloses the circuit can be located on a cable or integral with the instrument or the module ([0043], [0073]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to put the circuit anywhere in the system of Yates, including in a cable, in an instrument or in a module as taught by Yates, as long as the circuit would be able to operate in a predictable manner with respect to its disclosed functions.
 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding an energy capture device for powering an illumination element, see figure 3 of US 2016/0045257 to Heim. Regarding the use of a rectifier to convert AC therapeutic signals to DC to power a light, see figure 4 of US 2019/0247141 to Batchelor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794